Per Curiam.

Respondent was not present at the hearing before the board of commissioners, but was represented by counsel appointed by this court.
Relator submitted two exhibits to support its charges against respondent. The first consists of certified copies of: the indictment, verdict, judgment and commitment, mandate of the Tenth Circuit Court of Appeals, the' opinion of the Court of Appeals, and the comments on motions for rehearing of that court. Relator’s second exhibit is the memorandum opinion reconsidering defendant’s (respondent’s) sentence in the United States District. Court. All these documents were admitted over objection.
By way of. defense, respondent submitted a 15-page affidavit outlining his version of the events that transpired prior to his conviction. This was admitted over objection.
" Careful reading and consideration of the entire record of lie hearing before the board of commissioners compels this court to affirm the finding that respondent has violated DR l-i02(A)(4), (5), and (6), Canon 1 of the Code of Professional Responsibility, and that respondent has been Convicted of crimes involving moral turpitude' in violation of kov.R. V(5)(a). ' ; '
Therefore, it is our judgment that the ■ respondent, R'-.'cbard L. Macltay, is hereby permanently disbarred from thCnrfietice of laty in the state of Ohio. : '

Judgment accordingly.

■ ,0!’Neii£,, C. J., Herbert, Corrigan,’ Stern, Celébrezze, W.: Drown and P. Brown, JJ., concur. ‘